DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 02/23/2022. 
Acknowledgement is made to the amendment of claims 1 and 6-7.
Acknowledgement is made to the withdrawal of claims 15-23. 
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 1-14 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 8-10 are rejected under 35 US.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0132022 A1 to BEECKLER et al. (herein after “BEECKLER”) in view of U.S. Patent Publication No. 2018/0228392 to GOVARI et al. (herein after “GOVARI”).
Regarding claim 1, BEECKLER teaches an expandable balloon (Fig. 2; inflatable balloon 80) coupled to a distal end of a shaft (Fig. 4; shaft 70) for insertion into an organ of a patient (¶[0052] discusses the device as being used by a medical professional by inserting the probe into a lumen of a patient), the expandable balloon comprising: an expandable membrane (¶[0044] discusses the balloon as having an exterior wall or membrane); one or more electrodes (Fig. 2; flex circuit electrode assembly 84 having contact electrode 33 which during an ablation procedure, electrical current flows from the electrode to the patient) disposed over an external surface of the membrane; and one or more respective conductive coils, wherein the one or more conductive coils are configured as magnetic sensors (¶[0053] discusses the use of magnetic tracking through the use of coils positioned in the distal end of the probe).
However, BEECKLER fails to teach each conductive coil wound several turns around a perimeter of a respective electrode.  
GOVARI teaches improved methods for producing a position sensor for medical probes, which overcome previously known limitations (¶[0013]).
GOVARI further teaches the position sensors including one or more electrodes formed on a surface of the flexible board, so as to interface with tissue when the board is rolled (¶[0034]). This one or more electrodes formed on flexible substrate having first and second coils surrounding the electrode to sense respective components of a magnetic field having different respective orientations (¶[0006]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of GOVARI into the device of BEECKLER to provide a probe having an improved positioning system.
Regarding claim 3, GOVARI further teaches the expandable balloon according to claim 1, wherein the conductive coil is disposed on a flexible printed board (PBC), and wherein the flexible PCB is attached to the expandable membrane (¶[0025] discusses the substrate comprising a flexible circuit board).  
Regarding claim 4, BEECKLER further teaches the expandable balloon according to claim 1, wherein the one or more electrodes are radiofrequency (RF) ablation electrodes (¶[0044]).  
Regarding claim 5, BEECKLER further teaches the expandable balloon according to claim 1, wherein the one or more electrodes is selected from a group of electrodes consisting of ablation electrodes, sensing electrodes or combinations thereof (¶[0045]). 
Regarding claim 6, BEECKLER teaches a system (Fig. 1; apparatus 12), comprising: an expandable balloon (Fig. 2; inflatable balloon 80) coupled to a distal end of a shaft (Fig. 4; shaft 70) for insertion into an organ of a patient (¶[0052] discusses the device as being used by a medical professional by inserting the probe into a lumen of a patient), the expandable balloon comprising: an expandable membrane (¶[0044] discusses the balloon as having an exterior wall or membrane); one or more electrodes (Fig. 2; flex circuit electrode assembly 84 having contact electrode 33 which during an ablation procedure, electrical current flows from the electrode to the patient) disposed over an external surface of the membrane; one or more respective conductive coils, (¶[0053] discusses the use of magnetic tracking through the use of coils positioned in the distal end of the probe), wherein the one or more conductive coils are configured as magnetic sensors; and a processor (Fig. 1; system processor 46), which is configured to, based on signals received from the one or more conductive coils, estimate a spatial configuration of the expandable balloon inside the organ (¶[0053] discusses the processor as being used to track the probe within the patient).  
However, BEECKLER fails to teach each conductive coil wound several turns around a perimeter of a respective electrode.  
GOVARI teaches improved methods for producing a position sensor for medical probes, which overcome previously known limitations (¶[0013]).
GOVARI further teaches the position sensors including one or more electrodes formed on a surface of the flexible board, so as to interface with tissue when the board is rolled (¶[0034]). This one or more electrodes formed on flexible substrate having first and second coils surrounding the electrode to sense respective components of a magnetic field having different respective orientations (¶[0006]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of GOVARI into the device of BEECKLER to provide a probe having an improved positioning system.
Regarding claim 8, GOVARI further teaches the system according to claim 6, wherein the conductive coil is disposed on a flexible printed board (PBC), and wherein the flexible PCB is attached to the expandable membrane (¶[0025] discusses the substrate comprising a flexible circuit board).  
Regarding claim 9, BEECKLER further teaches the system according to claim 6, wherein the processor is configured to estimate the spatial configuration of the expandable balloon by estimating a location of the balloon inside the organ (¶[0053] discusses the processor as being used to track the probe within the patient).  
Regarding claim 10, BEECKLER further teaches the system according to claim 6, wherein the processor is configured to estimate the spatial configuration of the expandable balloon by estimating an orientation of the balloon inside the organ (¶[0053] discusses the processor as tracking both the location and orientation of the probe).  

Claims 2 and 7 are rejected under 35 US.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0132022 A1 to BEECKLER et al. (herein after “BEECKLER”) in view of U.S. Patent Publication No. 2018/0228392 A1 to GOVARI et al. (herein after “GOVARI”) further in view of U.S. Patent Publication No. 2018/0344202 A1 to BAR-TAL et al. (herein after “BAR-TAL”).
Regarding claim 2, BEECKLER/GOVARI teaches the expandable balloon according to claim 1.
However, the modified device of BEECKLER in view of GOVARI fails to teach the expandable balloon comprising one or more respective leads, each configured to provide a common electrical contact for an electrode and for a coil wound around a perimeter of the electrode.
BAR-TAL teaches an invention relevant to catheter navigation, particularly methods and systems for locating the position and orientation of a catheter (¶[0002]). The catheter comprising a balloon-type multi-electrode catheter to provide more detailed and accurate maps (¶[0003]).
BAR-TAL further teaches flexible printer circuits comprising electrodes and a plurality of sensors (¶[0061]- [0065]), the sensors and electrodes sharing common conductors (¶[0064]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of BAR-TAL into the modified device of BEECKLER/GOVARI to produce more accurate maps produced by multielectrode balloon catheters.
Regarding claim 7, BAR-TAL further teaches the system according to claim 6, wherein the expandable balloon further comprises one or more respective leads, each configured to provide a common electrical contact for an electrode and for the conductive coil wound around a perimeter of the electrode (¶[0064]).  

Claim 11 is rejected under 35 US.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0132022 A1 to BEECKLER et al. (herein after “BEECKLER”) in view of U.S. Patent Publication No. 2018/0228392  A1 to GOVARI et al. (herein after “GOVARI”) further in view of U.S. Patent Publication No. 2012/0197109 to HARTMANN et al. (herein after “HARTMANN”).
Regarding claim 11, BEECKLER/GOVARI teaches the system according to claim 6. 
However, the rejection of BEECKLER/GOVARI fails to teach the system wherein the processor is configured to estimate the orientation by estimating at least one of a deflection of the balloon relative to a longitudinal axis defined by the distal end of the shaft and a roll angle about the longitudinal axis.  
HARTMANN teaches a surgical procedure being performed with a navigated instrument. The navigated instrument being associated with, such as directly attached to a surgical instrument, and a tracking device (¶[0006]). The surgical instrument benefitting from the tracking device being small and being embedded in a surface of an instrument to minimize a space or volume of the instrument (¶[0006]). This system having an instrument to be inserted within the patient and an imaging system (¶[0021]). The instrument taught as comprising a variety of tracking coil elements, embedded along the instrument (¶[0074]- [0075]). These tracking coils may be spaced so that elements, such as ablation electrodes may pass between said tracking elements, so that the tracking coils may be located in a winding configuration on the perimeter on each of a plurality of ablation electrodes (¶[0080]). 
HARTMANN further teaches the system wherein the processor is configured to estimate the orientation by estimating at least one of a deflection of the instrument relative to a longitudinal axis defined by the distal end of the shaft and a roll angle about the longitudinal axis (¶[0047]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of HARTMANN into the modified device of BEECKLER/GOVARI to provide a surgical navigating system having a small volume.

Claims 12-14 are rejected under 35 US.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0132022 A1 to BEECKLER et al. (herein after “BEECKLER”) in view of U.S. Patent Publication No. 2018/0228392  A1 to GOVARI et al. (herein after “GOVARI”) further in view of U.S. Patent Publication No. 2016/0029998 A1 to BRISTER et al. (herein after “BRISTER”).
Regarding claim 12,  BEECKLER/GOVARI teaches the system according to claim 6, wherein the processor is configured to estimate the spatial configuration 
However, the modified invention of BEECKLER/GOVARI fails to teach estimating the spatial configuration of the expandable balloon by estimating a shape of the balloon inside the organ.  
BRISTER teaches a device for tracking the location, orientation, and/or state of a device within a patient’s body (¶[0035]). This tracking occurs through the use of a magnetically-responsive sensor outside of the body that can detect and relay information related to the magnetic field of the internal device (¶[0039]). This device provides important data which may, for instance, be relevant to the safe insertion of a cardiac catheter (¶[0770])
BRISTER further teaches estimating the spatial configuration of the expandable balloon by estimating a shape of the balloon inside the organ (¶[0035] discusses the device having a tracking component that determines location and/or orientation and/or state of the device using electromagnetic or magnetic methods, ¶[0344] discusses the state of the device as being related to the level of inflation, as it moves from a delivery state in which the device is deflated to a deployed state in which the device is inflated).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of BRISTER into the modified device of BEECKLER/GOVARI so to increase safety of inserting a device such as a cardiac catheter. 
Regarding claim 13, BRISTER further teaches the system according to claim 12, wherein the processor is configured to estimate the shape by identifying an extent of expansion of the balloon (¶[0594]- [0598] discusses the way in which the processor receives and utilizes data to gain useful information. ¶[0607] discusses using this system to assess and characterize the device based on characteristics such as level of inflation or configuration).  
Regarding claim 14, BRISTER further teaches the system according to claim 12, wherein the processor is configured to estimate the shape by detecting whether the balloon is fully expanded or not (¶[0594]- [0598] discusses the way in which the processor receives and utilizes data to gain useful information. ¶[0607] discusses using this system to assess and characterize the device based on characteristics such as level of inflation or configuration).  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Avitall/Brister reference are moot in view of the new rejections under Beeckler and Govari. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794